PREGERSON, Circuit Judge, dissenting.
I believe that the evidence in the record compels the conclusion that Koulian has established a well-founded fear of persecution on account of her Jehovah’s Witness religion and her Armenian ethnicity. See Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001) (noting that, to demonstrate eligibility for asylum, “even a ten percent chance of persecution may establish a well-founded fear”). The Russian government persecuted Koulian on numerous occasions. Once, armed militia men and a lash-bearing Cossack1 broke up a religious meeting she was conducting at her house. These men threatened that if Koulian continued to hold religious meetings in her house, she would be imprisoned. In addition, Koulian was fired from her job as a public school teacher for engaging in religious practices. Koulian credibly testified that she and her daughter were discriminated against by public school officials as Jehovah’s Witnesses and as Armenians.
The Country Report Koulian submitted indicates that Armenians are singled out for “arbitrary searches and detention on the pretext of fighting crime and enforcing residential registration requirements.” It goes on to state that Russian governmental authorities target Armenians for harassment, arrest, deportation from urban centers, frequent document checks, extortion, beatings, and detentions or fines without proper documentation. Furthermore, this court held in Avetova-Elisseva v. INS, 213 F.3d 1192 (9th Cir.2000), that “the demonstrated harassment of Armenians in Russia amounts to ‘persecution’ under Section 1101(a)(42)(A).” Id. at 1202.
As in Avetova-Elisseva, Koulian’s “ ‘outsider’ status as an Armenian can only be worsened by her membership in a second minority group (this one religious).... ” Id. at 1197 n. 7. Considering “evidence of substantial group persecution, ... coupled with [Koulian’s] special circumstances,” it would constitute a “serious gamble” to send Koulian back to Russia. Id. at 1201. The record compels a finding of a well-founded fear of future persecution. Therefore, I dissent.

. According to the U.S. Department of State, Russia Country Report on Human Rights Practices for 1998 (“Country Report”), "the Cossacks’ tactics appear designed to brutalize and intimidate the area’s ethnic minorities and to bring about the group’s stated goal of cleansing the area of all nonslavic Russians.”